Citation Nr: 1740553	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to open a claim of entitlement for service connection for a right eye disability.

2. Entitlement to service connection for a right eye disability.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954 and April 1957 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Although it appears the RO has reopened the service connection claim for corneal leukoma, right eye; extensive degenerative eye ball (right eye disability), the Board must determine of its own accord whether new and material evidence is of record to reopen the claim before it may consider it on the merits. Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A September 1990 rating decision denied service connection for a right eye disability.  The Veteran was notified of this decision and of his appellate rights by letter dated December 3, 1990.

2. The Veteran did not submit a notice of disagreement within one year of the mailing of notice of the September 1990 rating decision, and no new and material evidence was obtained or received by VA within this one-year time period. 

3.  Additional evidence received since the September 1990 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for right eye disability. 


CONCLUSIONS OF LAW

1. The September 1990 rating decision is final with regard to the service connection claim for right eye disability. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been submitted to reopen the service connection claim for right eye disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Applicable Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial. See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows. "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.; see Shade, 24 Vet.at 117 (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period." 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").


B. Analysis

Service connection for right eye disability was originally denied in a September 1990 rating decision noting that amblyopia and a traumatic cataract of the right eye existed prior to service, and the evidence did not show that it was aggravated by service.  The Veteran was notified of this decision and of his appellate rights by letter dated December 3, 1990.  He did not appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016).  Further, no new and material evidence was received within one year of the date of mailing of the rating decision.  See 38 C.F.R. § 3.156(b). Accordingly, the September 1990 rating decision is final with regard to this claim. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran submitted a petition to reopen the service connection claim for right eye disability in October 2012.  In an October statement, he stated that he was assigned on the job training as a solderer and that he suffered a right eye accident. Furthermore, in the medical history section of a September 2015 VA examination the Veteran's assertion that in-service welding affected his vision was noted. These statements are presumed credible for the purpose of determining whether reopening is warranted. Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513. The soldering and welding evidence was not of record at the time of the September 1990 rating decision. This evidence relates to an unestablished fact necessary to support the claim, namely an in-service injury or aggravation of a preexisting injury. Thus, the Board finds the evidence is both new and material. See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Shade, 24 Vet.at 122. Therefore, the claim is reopened. 


ORDER

New and material evidence has been received to reopen the service connection claim for a right eye disability; the appeal is granted to this extent only.




REMAND

While the Board sincerely regrets the delay, the reopened service connection claim for right eye disability must be remanded for further development to make an informed decision, and to afford the claim every due consideration.

At the outset, the Veteran's two DD-214s reflect periods of active duty from July 1952 to June 1954 and from April 1957 to April 1960.  However, the September 1990 rating decision lists his second period of active duty as extending from August 1954 to April 1960.  This appears to be consistent with his service treatment records which contain an August 1954 entrance examination, as well as and his DD-214 for his service from April 1957 to April 1960 which reflects total active service of 7 years, 6 months, and 28 days.  On remand, the Veteran's complete dates of active service must be verified.  A complete copy of his service personnel records should also be obtained.

In addition, the Veteran has reported receiving private treatment from Dr. Candelario beginning in 2012 and from Dr. Jose Alfredo Vasquez beginning in February 2013.  These records must be obtained on remand.

Further, the May 2013 rating decision on appeal notes that the Veteran's VA treatment records dated from July 2001 to March 2013 were associated with the Virtual VA electronic record.  However, these records are not associated with the Veteran's virtual file.  Likewise, they must be obtained on remand.  

Finally, a new medical opinion is required to assess whether the Veteran's pre-existing right eye disorder was aggravated by active service.  A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time.  38 C.F.R. § 3.306 (a); Townsend v. Derwinski, 1 Vet. App. 408 (1991); but see Green v. Derwinski, 1 Vet. App. 320, 323   (1991) (observing that a flare-up of symptoms 


during service does not necessarily constitute evidence of aggravation of the underlying disorder).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation.  See id.  (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Here, on entrance examination on July 15, 1952 the Veteran was diagnosed as having an aphakic, traumatic, right eye.  His vision was "count fingers."  On July 28, 1952, it was noted that the Veteran had been hit in the eye with a rock and his vision was poor.  The assessment was a cataract.  On separation examination in June 1954, the Veteran's right eye vision was 20/400.  

On entrance examination in August 1954, the Veteran was shown to have amblyopia of the right eye due to shrunken cataract, traumatic, stationary.  His right eye vision was light perception only.  In June 1955, it was noted that a softball hit the Veteran in his already vision-impaired eye causing a conjunctival hemorrhage on the nasal side.  

In August 1955, the Veteran underwent right eye surgery, cataract dissection, at the U.S. Army Hospital at West Point, NY.  It was noted that he had a traumatic cataract resulting from an injury in 1945 when he was hit in the eye with a stone.  The recent trauma in June 1955 resulting in a small conjunctival hemorrhage was also noted, but it was indicated that it was not related to his poor vision.  Good light perception and separation were present.  An August 1955 physical profile noted a secondary cataract and aphakia of the right eye.  



In January 1956, the Veteran complained of right eye pain.  On July 26, 1957, it was noted that the Veteran's right pupil was fixed and asymmetrical.  On separation examination in February 1960, it was noted that the Veteran had a secondary cataract in his right eye.  Right eye vision was light perception only.

On post-service VA examinations in July 1990 and October 1990, the Veteran was diagnosed as having a corneal leukoma and degenerative eyeball in the right eye.  On more recent VA examination in September 2015, he was diagnosed as having phthisis bulbi, with corneal leukoma, of the right eye.

The September 2015 VA examiner found that the Veteran's right eye condition, which clearly and unmistakably existed prior to service, was less likely as not, less than 50 percent probability, aggravated beyond its natural progression by surgery during service.  

The September 2015 opinion is inadequate.  In this case, the Veteran's right eye disorder was clearly noted at entry into active service.  Thus, the presumption of soundness does not apply with respect to this condition.  See 38 U.S.C.A. 38  U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Service connection may only be established on the basis of aggravation of the right eye disorder beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A new medical opinion must specifically state whether the Veteran's right eye disorder worsened during service, and if there was an increase in severity of the right eye disorder during service, does clear and unmistakable (obvious, manifest, and undebatable) evidence show that the increase was due to the natural progress of this condition.  

Accordingly, the case is REMANDED for the following action:


(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Verify the Veteran's complete dates of active service, to include any active service from August 1954 to April 1957.  A complete copy of the Veteran's service personnel records should also be obtained.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from 2001, forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Candelario and from Dr. Jose Alfredo Vasquez.

4.  After the above development has been completed, obtain a VA medical opinion from an ophthalmologist.  The entire file, to include a copy of this REMAND, must be made available to the doctor, who must note its review.   If the doctor finds it necessary, the Veteran may be reexamined or undergo any clinical testing.

For the purpose of providing the opinions requested below, the doctor is informed that the Veteran had two periods of active duty - from July 1952 to June 1954 and from August 1954 to April 1960.  If the RO verifies different dates, then the doctor should be so informed.

After reviewing the Veteran's records, the ophthalmologist must address the following:
 
A.  Is it at least as likely as not (i.e., a 50% probability or greater) that the Veteran's pre-existing right eye disorder(s) worsened during either period of active service? 

B.  If there was an increase in severity of any right eye disorder(s) during service, is it undebatable from a medical standpoint that the increase was due to the natural progress of this condition? 

C.  Is it at least as likely as not (i.e., a 50% probability or greater) that any current right eye disorder, to include phthisis bulbi and/or corneal leukoma, had its clinical onset during active service or is related to any incident of service, to include the June 1955 incident when the Veteran was hit in the eye with a softball resulting in a conjunctival hemorrhage and/or his duties as a welder and solderer?

*  In providing the above opinions, the doctor should consider the entrance examination dated in July 1952 showing an aphakic, traumatic, right eye, with vision described as "count fingers;"  the July 28, 1952, assessment of a cataract; and the June 1954 separation examination showing that the Veteran's right eye vision was 20/400.  

*  The doctor should also consider the August 1954 entrance examination showing  amblyopia of the right eye due to shrunken cataract, traumatic, stationary, with right eye vision of light perception only; the June 1955 injury when the Veteran was hit with a softball resulting in a conjunctival hemorrhage on the nasal side; the August 1955 right eye surgery (cataract dissection); the January 1956 complaint of right eye pain; the July 26, 1957, notation that the Veteran's right pupil was fixed and asymmetrical; and the February 1960 separation examination noting that the Veteran had a secondary cataract in his right eye, with light perception only.

*  Further, the doctor should address the Veteran's assertion that his right eye vision/disorder was caused during service and/or worsened during service as a result of his duties as a welder and solderer.

The doctor must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Finally, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be furnished to the Veteran and he should be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


